IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00068-CR

                       EX PARTE HEATHER MARIE RYAN



                           From the 443rd District Court
                               Ellis County, Texas
                              Trial Court No. 21-015


                          MEMORANDUM OPINION

       Appellant Heather Marie Ryan has filed a motion to dismiss this appeal. See TEX.

R. APP. P. 42.2(a). We have not issued a decision in this appeal.

       We previously abated this appeal for a determination by the trial court as to

whether Ryan desired to continue this appeal because Ryan had not filed a brief despite

being directed to do so by this Court. See TEX. R. APP. P. 38.8(b)(2). The trial court

conducted a hearing on September 2, 2021, and the record makes clear that Ryan wishes

to dismiss this appeal. We reinstate this case and grant Ryan’s motion to dismiss. The

appeal is dismissed.
                                             MATT JOHNSON
                                             Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed September 15, 2021
Do not publish
[CR25]




Ex Parte Heather Marie Ryan                                 Page 2